DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 20-33, 35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 20120244534) in view of Piepenburg (US 20110053153) with additional evidence from Piepenburg (US 20100311127) and Piepenburg (US 7399590).
	With respect to claims 20 and 26, Ching discloses a method of providing a sample fluid comprising a target nucleic acid to a microfluidic device, such as those set forth in paragraph [0030].  Ching states that the target nucleic acid comprises a target polynucleotide sequence and that amplification is done under isothermal conditions.  For example, paragraph [0020] describes a variety of amplification methods, including NASBA, which is an isothermal process.  The references incorporated by reference also discuss LAMP and RCA isothermal amplification methods.  Ching teaches in at least paragraph [0009] that a first round of amplification is performed on the target polynucleotide sequence to yield a first amplification product comprising a first amplified polynucleotide sequence (“amplifying in a fluidly closed reaction system one or more target polynucleotides from a sample using first-stage amplification reagents in a first reaction mixture to form one or more first amplicons’).  Ching further teaches in at least paragraph [0032] that a second round of amplification is performed on the first amplified polynucleotide sequence to yield a second amplification product comprising a second amplified polynucleotide sequence, wherein the second amplified polynucleotide sequence is a smaller sequence completely contained within the first amplified (“a two-stage PCR wherein the amplicon of a first PCR becomes the sample for a second PCR using a new set of primers, at least one of which binds to an interior location of the first amplicon”).  Ching refers to this two-stage method as “nested” amplification – see paragraph [0050].  Ching further teaches in at least paragraph [0071] that sample fluid and amplification reagents are mixed in a reservoir (Figure 2A:2014) and pump (Figure 2A:2004) prior to being delivered to the microfluidic device (Figure 2A:2042) (“lysate in interior chamber (2004) is forced (2400) by an up-stroke of piston (2056) through ports 1 and 30, passage 2016, and into reservoir (2014) where it mixes with first-stage amplification reagents…After mixing the sample material and first-stage amplification reagents, the mixture is transferred to reaction chamber (2042)”).
	Although Ching discusses various isothermal amplification techniques, Ching does not appear to expressly teach that the reagents are RPA reagents.
Piepenburg discloses a method for conducting a RPA reaction and detecting amplified products.  Piepenburg teaches throughout the reference that RPA (which involves mixing a sample with RPA reagents) is a common amplification method.  Piepenburg teaches in at least paragraph [0012] that those of ordinary skill are capable of assessing the advantages and disadvantages of isothermal and thermal cycling techniques, and choosing either one or the other interchangeably (“the nucleic acid is the product of a nucleic acid amplification reaction (e.g., a recombinase polymerase amplification (RPA) process or a polymerase chain reaction (PCR)”).
Before the effective filing date of the claimed invention, it would have been obvious to ensure that the isothermal amplification taught by Ching involved mixing RPA reagents with a sample fluid.  Piepenburg recognizes RPA as a common isothermal technique and additionally teaches that it is well within the ability of one of ordinary skill to select a particular amplification strategy (such as RPA) based on the circumstances at hand.  Piepenburg teaches that different amplification methods are generally understood to be interchangeable and obvious variants of each other.
	With respect to the limitation requiring that the amplification product is detected in less than 30 minutes, it is noted that Piepenburg ‘153 shows examples in Figs. 5 and 6 where a detectable product is observed within 20 minutes using RPA.  The Piepenburg ‘127 reference is additionally cited in order to note that the time required to generate detectable products may depend on the composition (pyrimidine, guanosine) of the primer, and that at least some reactions are known to generate detectable levels of product within 15 minutes.  See at least paragraphs [0433]-[0434].  Piepenburg ‘590 similarly states in column  12, lines 39-54 that RPA may be completed within 15 minutes, depending on various factors, such as a predetermined necessary degree of amplification and the starting concentration of the target (“The incubation may be performed until a desired degree of amplification is achieved. The desired degree of amplification may be 10 fold, 100 fold, 1,000 fold, 10,000 fold, 100,000 fold, or 1,000,000 fold amplification”).  At least column 29, line 37 to column 30, line 14 further states that the total time of the reaction may depend on how many times the RPA steps are repeated.  Accordingly, those of ordinary skill would have recognized that RPA could be conducted using the modified Ching method to produce detectable results within 30 minutes.

	With respect to claim 21, Ching and Piepenburg disclose the combination as described above.  Ching further teaches in at least paragraph [0049] that amplification products are detected using an optical detection method.

With respect to claims 22-25, Ching discloses the method as described above.  Ching further teaches in at least paragraphs [0026] and [0063] that amplification products are detected using at least one fluorophore and a quencher, wherein fluorescence may be optically observed when the fluorophore is separated from the quencher.  Ching, however, does not expressly state that the quencher is cleaved using a nuclease, such as formamidopyrimine-DNA glycosylase.
	Piepenburg discloses a method for conducting a RPA reaction and detecting amplified products.  Paragraphs [0014] and [0015] state that a product is linked to an oligonucleotide that contains a fluorophore and a quencher, and that a nuclease “excises the conjugated fluorophore or quencher from the oligonucleotide”.  At least paragraph [0011] teaches that the nuclease may be a DNA glycosylase.  
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Ching amplification products are detected using a process in which the quencher is cleaved from the fluorophore using a nuclease, such as formamidopyrimine-DNA glycosylase.  Piepenburg teaches that this is an art-recognized method for observing fluorescence from a RPA reaction product, and that the nuclease may be used to control the process (“the activity of the nuclease frees the label, which can then be detected either immediately or via a subsequent process, via a measurable difference between the conjugated and free state”).  It is prima facie obvious to apply a known technique (here, using a nuclease to cleave a fluorophore from a quencher) to a known method ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claims 27-29, Ching and Piepenburg disclose the combination as described above.  Ching further states in paragraph [0039] that the sample may be prepared from a human/animal blood, saliva, sputum, and the like.

	With respect to claims 30 and 31, Ching and Piepenburg disclose the combination as described above.  Ching teaches in at least paragraphs [0080] and [0088] that the target nucleic acid is derived from an animal pathogen, such as a bacterium or virus.  See also Table II.

	With respect to claims 32 and 33, Ching and Piepenburg disclose the combination as described above.  Ching further states that the target nucleic acid is double-stranded DNA, single-stranded DNA, or RNA, and additionally may be genomic, plasmid, viral or mitochondrial DNA/RNA or a cDNA.  See at least paragraphs [0017] and [0032].

	With respect to claim 35, Ching and Piepenburg disclose the combination as described above.  Ching discusses throughout the reference that the target nucleic acid may include two or three target polynucleotide sequences.  See, for example, paragraph [0011] (“the invention provides a method of detecting presence or absence of one or more target polynucleotides in a sample…” emphasis added).

	With respect to claim 38, Ching and Piepenburg disclose the combination as described above.  Ching discusses detection in real time  in at least paragraphs [0006], [0018], [0020], [0026] and [0032].

	With respect to claim 39, Ching and Piepenburg disclose the combination as described above.  Ching discusses lysing a sample prior to amplification to expose target polynucleotide sequences in at least paragraphs [0048] and [0071].

	With respect to claim 40, Ching and Piepenburg disclose the combination as described above.  As previously discussed, Piepenburg ‘153 shows examples in Figs. 5 and 6 where a detectable product is observed within 20 minutes using RPA.  The Piepenburg ‘127 reference is additionally cited in order to note that the time required to generate detectable products may depend on the composition (pyrimidine, guanosine) of the primer, and that at least some reactions are known to generate detectable levels of product within 15 minutes.  See at least paragraphs [0433]-[0434].  Piepenburg ‘590 similarly states that RPA may be completed within 15 minutes, depending on various factors, such as a predetermined necessary degree of amplification and the starting concentration of the target (“The incubation may be performed until a desired degree of amplification is achieved. The desired degree of amplification may be 10 fold, 100 fold, 1,000 fold, 10,000 fold, 100,000 fold, or 1,000,000 fold amplification”).  At least column 29, line 37 to column 30, line 14 further states that the total time of the reaction may depend on how many times the RPA steps are repeated.

	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ching (US 20120244534) in view of Piepenburg (US 20110053153) with additional evidence from Piepenburg (US 20100311127) and Piepenburg (US 7399590) as applied to claim 30, and further in view of van Elden “Simultaneous Detection of Influenza…”
Ching and Piepenburg disclose the combination as described above.  Although Ching states that the target nucleic acid may be from an animal pathogen and/or virus, Ching does not specifically state that the source is influenza A virus, influenza B virus or Respiratory Syncytial Virus.
Van Elden describes a nucleic acid amplification method in which the target nucleic acid is derived from influenza A virus, influenza B virus or Respiratory Syncytial Virus.  See at least page 196.
Before the effective filing date of the claimed invention, it would have been obvious to use the Ching method to amplify and detect target nucleic acids from influenza A virus, influenza B virus or Respiratory Syncytial Virus.  Van Elden teaches that these viruses are of serious concern and that they may be detected and evaluated using standard prior art techniques.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The Ching reference teaches a two-stage nested RPA method.  The Piepenburg references describe the state of the RPA art, but are not relied upon for specifically teaching two-stage nested RPA.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799